Citation Nr: 1537347	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for penile discoloration and shortening.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Propriety of a reduction from a disability evaluation of 100 percent to 40 percent for service-connected status post radical prostatectomy, effective from January 1, 2014.

4.  Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.

5. Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2013, February 2014, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the October 2013 decision, the RO reduced the disability rating for the Veteran's status post radical prostatectomy from 100 percent to 40 percent, effective January 1, 2014.  In the February 2014 decision, the RO denied the Veteran's claims for service connection for penile shortening and discoloration and for entitlement to a TDIU.  In the September 2014 decision, the RO granted service connection for diabetic neuropathy of the right and left lower extremities, assigning an initial 10 percent rating for each extremity, and denied the claim for service connection for a psychiatric disorder.

As the appeal of the Veteran's claims for initial ratings in excess of 10 percent for diabetic neuropathy of the right and left lower extremities emanates from the Veteran's disagreement with the initial 10 percent ratings assigned following the grant of service connection, the Board has characterized the claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issues of entitlement to initial disability ratings in excess of 10 percent for diabetic neuropathy of the right and left lower extremities, along with the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and for left foot drop, both as secondary to service-connected diabetes mellitus, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In September 2014, prior to the promulgation of the Board's decision, the Board received a statement from the Veteran, via his representative, in which he expressed his desire to withdraw his appeal as to the issue of entitlement to service connection for penile discoloration and shortening.

2.  The Veteran does not have a psychiatric disorder.

3.  By a June 2013 rating action, the RO notified the Veteran of a proposed reduction in the 100 percent disability rating for his service-connected status post radical prostatectomy to 40 percent; an October 2013 rating decision reduced the disability rating from 100 percent to 40 percent, effective January 1, 2014.

4.  By October 2013, there had been no recurrence of prostate cancer shown, and treatment had been completed more than six months earlier; the status post radical prostatectomy was manifested by urinary incontinence, with the regular use of absorbent materials that needed to be changed two to four times a day, and daytime voiding intervals every two to three hours, with nighttime voiding occurring twice per night.



CONCLUSIONS OF LAW

1.   The criteria for withdrawal of an appeal of the issue of entitlement to service connection for penile discoloration and shortening have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The Veteran does not have a psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service; no psychiatric disorder has been caused or worsened by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The October 2013 reduction of the 100 percent rating to 40 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2014).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2014).

By a statement submitted in September 2014, prior to the issuance of a decision by the Board, the Veteran, via his representative, stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for penile discoloration and shortening.  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to service connection for penile discoloration and shortening.  Accordingly, the Board will dismiss the appeal.

II.  Service Connection

A. Duties to Notify and Assist

At the outset, the Board will address the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the service connection claim decided herein has been accomplished.  In this respect, through an October 2014 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his service connection claim.  

The Board finds that the October 2014 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2014 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the October 2014 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the service connection claim decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of post-service treatment from VA and private treatment providers.  The Veteran also underwent VA examination in July 2014, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on psychological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination report addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument in support of his claim.  The Veteran has not alleged that there are any outstanding records relevant to the service connection claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

B. Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if a psychosis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran asserts that he has a psychiatric disorder that is related to his time in service or, in the alternative, to his multiple service connected disabilities.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim because the evidence shows that the Veteran does not have a psychiatric disorder.  In that connection, the Board notes, first, that the Veteran's service treatment records are silent as to any complaints or diagnoses of any psychiatric problems, and he was noted to have a normal psychiatric state at his May 1968 separation medical examination.  Post-service treatment records reflect that he has not sought psychiatric treatment, or been assigned a diagnosis of any psychiatric disorder, at any point during the appeal period.  In July 2014, the Veteran underwent a VA examination concerning his claim for a psychiatric disorder.  At that time, the examiner conducted a thorough psychiatric evaluation of the Veteran but concluded that he had no diagnosable psychiatric disorder and had not had any such disorder at any time since his separation from service.  In particular, the examiner noted that the Veteran had never had any treatment or medication for a psychiatric disorder, concluding that he "does not show sufficient symptomatology at present to meet criteria for diagnosis" of a psychiatric disorder.  

In this case, the evidence establishes that the Veteran has not been diagnosed as having any chronic psychiatric disorder at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any psychiatric disorder.  In the absence of proof of a current psychiatric disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current psychiatric disorder, the Board must conclude the Veteran does not currently suffer from any such disability.  Without competent evidence of a current psychiatric disorder due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has a psychiatric disorder that is related to service, or to service-connected disabilities.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has a psychiatric disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where-as here-the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the etiology of his claimed psychiatric disorder.  In contrast, the VA examiner, who is a mental health professional, took into consideration all the relevant facts in providing his opinion, to include the Veteran's contentions.  Therefore, the Board gives greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed psychiatric disorder.  In that connection, the Board notes that no treatment records, either VA or private, contain any diagnosis of a psychiatric disorder or any indication that the Veteran has made complaints of psychiatric symptomatology to any treatment provider at any time during the appeal period.  The Board further finds compelling the conclusions of the July 2014 VA examiner, who considered the treatment records, conducted a thorough psychiatric evaluation of the Veteran, and came to the conclusion that the Veteran does not in fact experience any psychiatric disorder.  Thus, the Board finds that the evidence supports a finding that the Veteran has not been diagnosed with any psychiatric disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing a psychiatric disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the July 2014 VA examiner found the Veteran not to experience any current psychiatric disorder.  The Board accepts the opinion of the VA examiner that the Veteran does not experience a current psychiatric disorder as being the most probative medical evidence on the subject, as the opinion is based on a thorough review of all historical records and a thorough examination, and the report contains a detailed rationale for the examiner's conclusion.  

As discussed, the July 2014 examination report is negative for objective findings of any psychiatric disorder.  The Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by medical professionals.  Absent a showing of psychiatric pathology, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a psychiatric disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

III.  Reduction

As noted above, the VCAA requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  However, with regard to the propriety of a reduction, the Board notes that such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2014).  The issue on appeal stems from the Veteran's disagreement with the reduction of his 100 percent evaluation for status post radical prostatectomy.  As such, the claim is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA.  See 38 C.F.R. § 3.105(e), (i).

Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the rating will be reduced on the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Here, the Veteran was notified in June 2013 of the RO's proposal to reduce his 100 percent evaluation for status post radical prostatectomy.  He was also informed of the evidence considered in arriving at the proposal, and of his right to a pre-adjudication hearing.  Therefore, the Veteran was afforded more than 60 days for presentation of additional evidence to show that compensation should be kept at the then-established level, prior to the October 2013 rating decision effectuating the proposed reduction.  The Board thus finds that the notice requirements under 38 C.F.R. § 3.105(e) were met.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  39 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of a veteran working or seeking work, 38 C.F.R. § 4.2 (2014), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In the present case, the Veteran was assigned a 100 percent disability rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, which addresses malignant neoplasms of the genito-urinary system.  The note following this provision indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local recurrence or metastasis, then the claimant's cancer is rated based on residuals such as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).

The rating criteria for voiding dysfunction and renal dysfunction are found at 38 C.F.R. § 4.115a.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is rated as noncompensable.  38 C.F.R. § 4.115a (2014).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  Where such requires the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  Id.

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id.

Obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year.  Id.

A review of the Veteran's claims file reveals that he was initially granted service connection for prostate cancer in January 2007, with an initial 100 percent disability rating assigned.  At a September 2012 VA genitourinary examination, the Veteran's prostate cancer was noted to be in remission following surgery and hormone treatment, which had been discontinued earlier that month.  At that time, the Veteran reported voiding dysfunction with urine leakage requiring the use of absorbent materials changed less than twice per day, with urinary frequency every two to three hours during the day and twice per night.  No appliance use, obstructed voiding, recurrent urinary tract or kidney infections were noted.  Similarly, at a May 2013 VA genitourinary examination, the Veteran was noted to experience residuals of prostate cancer to include urinary frequency and stress incontinence.  In particular, the Veteran reported using absorbent material that he changed two to four times per day.  He denied using an appliance but reported voiding every one to two hours during the day and twice per night.  No obstructed voiding, recurrent urinary tract or kidney infections were noted.  The Veteran was again provided VA genitourinary examination in February 2014; at that time, he reported that he had not been on androgen therapy to treat the cancer since September 2012, although his PSA was noted to be "slowly increasing."  He again was noted to experience voiding dysfunction, with urine leakage requiring a change of absorbent materials two to four times per day, as well as urinary frequency every two to three hours during the day and twice per night.  Further, in his October 2013 notice of disagreement, the Veteran claimed that his cancer was "not completely gone" and reported bladder leakage requiring a change of absorbent materials two to four times per day.

In light of the above, the Board finds that the October 2013 reduction from 100 percent to 40 percent for status post radical prostatectomy was proper.  The Veteran has not been shown to have renal dysfunction, therefore, his prostate cancer residuals were appropriately rated based on reported symptoms of urinary incontinence requiring the use of absorbent materials.  Particularly, the VA examiner noted that the Veteran required the use of two to four absorbent pads per day.  Thus, at most, the evidence would suggest that the Veteran was required to change absorbent pads between two and four times per day, which is compensated by a 40 percent rating.  See 38 C.F.R. § 4.115a.  Additionally, by the time of the reduction, treatment had ceased more than 12 months earlier, and the Veteran did not allege, nor did the evidence suggest, the presence of obstructed voiding.  Further, the Board acknowledges that the Veteran has stated that he is required to urinate frequently, has asserted that he must get out of bed to void on average two times per night, and must change absorbent materials two to four times per day.  However, under 38 C.F.R. § 4.115a, a daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent disability rating.  As such, the Board finds that the Veteran's status post radical prostatectomy was better rated as a voiding dysfunction, which provides for a 40 percent rating.

In conclusion, the Board finds that the October 2013 reduction from 100 percent to 40 percent for the Veteran's status post radical prostatectomy was proper.  The Board has considered the benefit-of-the-doubt doctrine, but because preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the issue of entitlement to service connection for penile discoloration and shortening is dismissed.

Entitlement to service connection for a psychiatric disorder is denied.

The October 2013 reduction from 100 percent to 40 percent for status post radical prostatectomy was proper; the appeal of this issue is denied.


REMAND

In July 2014, the Veteran underwent VA examination pertaining to his service-connected diabetic neuropathy of the lower extremities; at that time, he complained of numbness, tingling, paresthesias, and a slight burning sensation bilaterally.  The examiner found the Veteran to experience mild intermittent pain, numbness, and decreased sensation in his lower extremities, as well as moderate paresthesias and dysesthesias.  The assessment was mild peripheral neuropathy in the lower extremities bilaterally.  A March 2015 VA treatment record, however, reflects that a February 2015 EMG study returned results showing "severe" peripheral neuropathy of the left lower extremity.  The record also documents that the EMG study showed neuropathy in the right lower extremity but did not address its severity.  Further, in his November 2014 notice of disagreement with the initial 10 percent ratings assigned for his lower extremities, the Veteran reported that he experienced daily pain in his legs, with occasional shooting pain and burning in the extremities.  He also reported having been prescribed compression stockings and medication to treat his symptoms.  These findings suggest that his diabetic neuropathy of the lower extremities may have worsened since the July 2014 VA examination.  

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the evidence suggests that the Veteran's diabetic neuropathy of the lower extremities may have worsened since his last examination.  Thus, due to the reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his diabetic neuropathy of the lower extremities.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

Concerning the claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), the Board notes that the Veteran has not been provided a thorough examination addressing the his employability in light of all his service-connected disabilities when considered together.  Thus, on remand, the VA examiner must provide such opinion, to include a specific discussion of the Veteran's education and employment history in evaluating whether, either currently or at any point during the appeal period, he has been rendered unable to obtain or maintain employment due solely to his service-connected disabilities: status post radical prostatectomy, diabetes mellitus, hypertension, diabetic neuropathy of the bilateral lower extremities, erectile dysfunction, and metastatic cancer of the lymph nodes.   Accordingly, on remand, an opinion regarding the effect of the Veteran's service-connected disabilities on employability must be obtained, to specifically consider this Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for VA examination to determine the current severity of his diabetic neuropathy of the lower extremities, to include the question of employability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  A complete rationale for all conclusions reached must be included.

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected diabetic neuropathy of the bilateral lower extremities.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  A complete rationale must be provided for all opinions expressed.

The examiner must identify the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, for any neurological impairment associated with the Veteran's service-connected diabetic neuropathy of the bilateral lower extremities.  Any necessary diagnostic testing must be accomplished.  The level of nerve impairment for each such nerve must be described as "mild," "moderate," "moderately severe," or "severe" disability.

The VA examiner must also evaluate the impact of the Veteran's service-connected status post radical prostatectomy, diabetes mellitus, hypertension, diabetic neuropathy of the bilateral lower extremities, erectile dysfunction, and metastatic cancer of the lymph nodes on his employability.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether-at any point during the claim period-the Veteran has been unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of advancing age and any non-service-connected disorders.  The Veteran's contentions regarding his inability to work due to the residuals from his prostate cancer must be discussed in the context of any negative opinion.  

A comprehensive explanation for all opinions expressed must be provided, including a thorough discussion of the Veteran's education and occupational experience as it pertains to his employability.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

2.  After completion of the above, review the expanded record and determine if increased ratings are warranted for the Veteran's diabetic neuropathy of the lower extremities, or if entitlement to a TDIU is warranted.  If any benefit sought is not granted in full, the Veteran and his representative must be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


